Citation Nr: 0101056	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1998, for entitlement to special monthly compensation based 
on the need for the regular aid and attendance of another 
person.


ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to December 
1949 and from April 1955 to June 1979.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of Philippines.  A decision in April 1999 granted 
the veteran's claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person (aid and attendance).  It 
assigned an effective date of September 23, 1998.  The 
veteran has duly appealed the issue of the effective date of 
the special monthly compensation.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The veteran filed a claim for special monthly compensation 
based on the need for aid and attendance that was received at 
the RO on September 23, 1998.  There is no medical report or 
other document dated or received prior to this date from 
which it was factually ascertainable that the veteran's 
service-connected disabilities rendered him unable to care 
for most of his daily personal needs or to protect himself 
from the hazards and dangers incident to his daily 
environment without the assistance of others.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
special monthly compensation based on the need for aid and 
attendance are not met. 38 U.S.C.A. §§ 5110(a), 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.351, 3.352, 3.400 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life. 38 
C.F.R. §§ 3.350, 3.351. At the outset, the Board notes that 
the veteran was granted entitlement to special monthly 
compensation based upon the third criterion.

The elements considered in making a determination regarding 
the third criterion for establishing entitlement to aid and 
attendance benefits include the inability, due to service-
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary. 38 C.F.R. § 3.352(a).

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 
5110(b)(2) provides "otherwise" by stating that the 
effective date of an award of increased compensation "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date of an increase is the "date of receipt of 
claim or [the] date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See also VAOPGCPREC 12-98 (1998).  

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability that may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).  The Court has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Review of the veteran's claims folder reveals the RO denied 
an earlier claim of entitlement to aid and attendance in a 
final rating decision dated in December 1997.

The next communication from the veteran is a Form 21-4138, 
Statement in Support of Claim, that was date stamped received 
on September 23, 1998.  He requested that he be authorized an 
Aid and Attendant on a full time basis and his wife be 
designated as his Aid and Attendant.  The veteran reported 
that he could no longer drive and could not leave the house 
because of periodic blackouts.  He reported that he had a 
blackout in his front yard on July 29, 1998; when walking to 
his kitchen on August 24, 1998; and in his bathroom on 
September 19, 1998.

The RO construed this request as an application to reopen the 
claim for aid and attendance benefits and arranged for a 
compensation and pension evaluation by VA.  The examination 
was held in October 1998.  The examiner noted that the 
veteran required a companion when leaving the veteran's home 
because of sudden syncopal attacks that could be secondary to 
cardiac arrythmia secondary to the veteran's heart problem.

In a rating decision dated in April 1999, the RO found the 
examination results sufficient to establish entitlement to 
aid and attendance benefits.  The effective date was found to 
be September 23, 1999, the date of receipt of the claim to 
reopen.

In the veteran's notice of disagreement, he asserts that he 
submitted a claim for aid and attendance in June 1998.  
Review of the veteran's claims folder does not reveal any 
document received in June 1998.  The claim date stamped 
received in September 1998 could not have been submitted in 
June 1998 because it refers to events that occurred in July, 
August, and September 1998.  No other document in the claims 
folder, after the December 1997 and prior to the September 
1998 claim refers to aid and attendance.

Review of the evidence of record does not reveal any medical 
evidence showing the veteran met the criteria for aid and 
attendance prior to September 23, 1998.  The veteran is 
therefore unable to establish entitlement to an earlier 
effective date based upon an informal claim for benefits.  38 
C.F.R. §§ 3.157, 3.400(o)(2). The benefits sought on appeal 
are accordingly denied. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 23, 
1998, for the assignment of special monthly compensation 
based on the need for aid and attendance is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

